Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 19, 2016

                                       No. 04-16-00125-CR

                                       Thomas MENDOZA,
                                           Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                  From the 81st Judicial District Court, Atascosa County, Texas
                                Trial Court No. 15-01-001-CRA
                          Honorable Donna S. Rayes, Judge Presiding

                                          ORDER
        Appellant’s brief was due on July 18, 2016. On July 22, 2016, this Court notified appellant
of the missed deadline to file his brief. Appellant filed a motion for extension of time to August 15,
2016, which this Court granted. Appellant now files a second motion requesting another 30-day
extension of time to September 14, 2016.

        It is ORDERED the motion is GRANTED. Appellant must file the brief on or before
Wednesday, September 14, 2016. This extension extends appellant’s deadline to 60 days after the
original brief was due. For this reason, NO FURTHER EXTENSIONS OF TIME WILL BE
GRANTED.


                                                      _________________________________
                                                      Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of August, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court